Detailed Action
This action is in response to Applicant's communications filed 14 April 2022.  
Claim(s) 1, 5, 12, 16, 19, 21, and 22 was/were amended.  No claims were cancelled, withdrawn, or added.  Therefore, claims 1-6 and 8-22 are pending in this Application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments/Arguments
Applicant's arguments, filed 14 April 2022, regarding the rejections of claims 1-6 and 8-22 under 35 USC 101 have been fully considered but are not persuasive.
Applicant mentioned how during the interview conducted 25 March 2022, Examiner indicated that when considering artificial intelligence inventions, a training step by the machine learning model was an example of something that could overcome the abstract idea of a mental process.  Applicant argues (Remarks, p. 13-15) that the amendments to the claims regarding training are sufficient to overcome the 101 rejections.  However, Examiner disagrees, as the claim amendments do not require that the convolutional neural network be trained as part of the claimed invention.  For example, amended claim 1 recites "inputting the first data to a first layer of the convolutional neural network to generate first output data, wherein the first data includes first weight data, which represents connection strengths between neurons and are activated during training and prediction".  As shown, training is only mentioned to describe weight data, and is not required as a step of the claimed invention.  If Applicant requires further clarification, Examiner invites Applicant to contact Examiner for an interview to discuss amendments to the claims regarding the 35 USC 101 rejections.
The rejection of the dependent claims for depending from rejected claims is maintained.
For the aforementioned reasons, claims 1-6 and 8-22 are rejected under 35 USC 101.
Applicant's arguments, filed 14 April 2022, regarding the rejections of claims 1-6 and 8-22 under 35 USC 102 and 103 have been fully considered and are persuasive.  Accordingly, the rejections to the claims under 35 USC 102 and 103 have been withdrawn. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 and 8-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1 Analysis:  Claims 1-6 and 8-22 are within the four statutory categories.  
Claims 1-6, 8-11, and 21 are drawn to a computation method used in a convolutional neural network, which is within the four statutory categories (i.e. process).  Claims 12-20 and 22 are drawn to a computation device used in a convolutional neural network, which is within the four statutory categories (i.e. machine).

Step 2 Analysis: Claims 1-6 and 8-22 are directed to an abstract idea, do not recite additional elements that would integrate the judicial exception into a practical application, and do not recite additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding Independent Claims 1,
	Claim 1 recites:
1. A computation method implemented in a convolutional neural network of an electronic computing device, comprising: 
receiving original data; 
determining a first optimal quantization step size according to a distribution of the original data, wherein the step of determining the first optimal quantization step size comprises: calculating a mean and a variance of the distribution of the original data; calculating a first quantization parameter according to the mean and variance of the distribution of the original data; and determining the first optimal quantization step size according to the first quantization parameter; 
performing fixed-point processing to the original data according to the first optimal quantization step size to generate first data; 
inputting the first data to a first layer of the convolutional neural network to generate first output data, wherein the first data includes first weight data, which represents connection strengths between neurons and are activated during training and prediction; 
determining a second optimal quantization step size according to a distribution of the first output data, wherein the step of determining the second optimal quantization step size comprises: calculating a mean and a variance of the distribution of the first output data; calculating a second quantization parameter according to the mean and variance of the distribution of the first output data; and determining the second optimal quantization step size according to the second quantization parameter; 
performing the fixed-point processing to the first output data according to the second optimal quantization step size to generate second data; and 
inputting the second data to a second layer of the convolutional neural network; 
wherein before performing the fixed-point processing to the first output data according to the second optimal quantization step size, the first output data is output to a rectified linear (ReLU) layer, 
wherein the ReLU layer is implemented by using a Signoid function or a Tanh function;
wherein the step of determining the first/second optimal quantization step size further comprises:
determining a fixed-point format of the data to be quantized according to the first/second optimal quantization step size, wherein the fixed-point format includes a number of bits for a sign part, a number of bits for an integer part and a number of bits for a fraction part;
wherein the number of bits for an integer part is m, the number of bits for a fraction part is n, wherein m and n are expressed as:
            
                m
                =
                
                    
                        l
                        o
                        g
                    
                    
                        2
                    
                
                 
                
                    
                         
                        
                            
                                M
                                -
                                1
                            
                        
                        *
                        
                            
                                ∆
                            
                            
                                2
                            
                        
                    
                
                ,
            
        
            
                n
                =
                
                    
                        -
                        l
                        o
                        g
                    
                    
                        2
                    
                
                 
                
                    
                         
                        ∆
                    
                
                ,
            
        
where M is a quantization level and A is the first/second optimal quantization step size.

Step 2A Prong One Analysis: The limitations of determining a first optimal quantization step size comprising calculating mean and variance, calculating a first quantization parameter, and determining optimal step size, performing fixed-point processing, inputting the data to the convolutional neural network, determining a second optimal quantization step size comprising calculating a mean and a variance, calculating a second quantization parameter, determining the second optimal quantization step size, performing the fixed-point processing and implementing a reLU layer using a Signoid function or Tanh function, and wherein the step of determining the first/second optimal quantization step size further comprises determining a fixed-point format of the data to be quantized according to the first/second optimal quantization step size, wherein the fixed-point format includes a number of bits for a sign part, a number of bits for an integer part and a number of bits for a fraction part; wherein the number of bits for an integer part is m, the number of bits for a fraction part is n, wherein m and n are expressed as:             
                m
                =
                
                    
                        l
                        o
                        g
                    
                    
                        2
                    
                
                 
                
                    
                         
                        
                            
                                M
                                -
                                1
                            
                        
                        *
                        
                            
                                ∆
                            
                            
                                2
                            
                        
                    
                
                ,
            
                     
                n
                =
                
                    
                        -
                        l
                        o
                        g
                    
                    
                        2
                    
                
                 
                
                    
                         
                        ∆
                    
                
                ,
            
         where M is a quantization level and A is the first/second optimal quantization step size, given the broadest reasonable interpretation, cover the abstract idea of a mathematical concept. Any limitations not identified above as part of the abstract idea(s) are deemed “additional elements,” and will be discussed in further detail below.
Step 2A Prong Two Analysis:  The claim does not recite additional elements that would integrate the judicial exception into a practical application.  The additional elements of a convolutional neural network is recited at a high level of generality as to be a black box, and thus merely indicates a technological environment in which to apply a judicial exception (see MPEP §2106.05(h)).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional elements of a convolutional neural network is recited at a high level of generality as to be a black box, and thus merely indicates a technological environment in which to apply a judicial exception (see MPEP §2106.05(h)).  Accordingly, the additional elements are not sufficient to amount to significantly more than the judicial exception. Claim 1 is not patent eligible.

Regarding Dependent Claims 2-6 and 8-11,
Step 2A Prong One Analysis: Dependent Claims 2-6 and 8-11 include other limitations.  For example, Claim 2 recites wherein the data format is a floating-point format, Claim 3 wherein the first and second optimization step sizes are different, Claim 5 recites wherein the first input data comprises image data, weight data and/or first bias data, Claim 6 recites fixed-point processing using a non-uniform quantization method, Claim 9 recites additional steps for determining fixed-point format and performing the fixed-point processing, Claim 10 recites wherein the original data comprises original image data, weight data and/or bias data,  Claim 11 recites converting data from a fixed-point format to a floating-point format. However, these limitations only serve to further limit the abstract idea, and hence are nonetheless directed towards fundamentally the same abstract idea as independent Claim 1.
Step 2A Prong Two Analysis:  Dependent Claims 2-6 and 8-11 are not integrated into a practical application.  Dependent Claims 4 and 8 contain additional elements. Claim 4 recites wherein the first layer and the second layer are convolutional layers of the convolutional neural network, and Claim 8 recites wherein the determination is performed offline.  However, these additional elements merely indicates a technological environment in which to apply a judicial exception (see MPEP §2106.05(h)).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Step 2B Analysis: Dependent Claims 2-6 and 8-11 do not include additional elements that are sufficient to amount to "significantly more" than the judicial exception.  As discussed with respect to Step 2A Prong Two, the additional elements in Claims 4 and 8 amount to no more than indicating a technological environment in which to apply a judicial exception (see MPEP §2106.05(h)).  Accordingly, the additional elements are not sufficient to amount to significantly more than the judicial exception. Claims 2-6 and 8-11 are not patent eligible.	

Regarding Independent Claims 12,
	Claim 12 recites:
12. A computation device implemented in a convolutional neural network of an electronic computing device, comprising: 
one or more processors; and 
one or more computer storage media for storing one or more computer-readable instructions, wherein the processor is configured to drive the computer storage media to execute the following tasks: 
receiving original data; 
determining a first optimal quantization step size according to a distribution of the original data, wherein the step of determining the first optimal quantization step size comprises: 
calculating a mean and a variance of the distribution of the original data; 
calculating a first quantization parameter according to the mean and variance of the distribution of the original data; and determining the first optimal quantization step size according to the first quantization parameter; 
performing fixed-point processing to the original data according to the first optimal quantization step size to generate first data; 
inputting the first data to a first layer of the convolutional neural network to generate first output data, wherein the first data includes first weight data, which represents connection strengths between neurons and are activated during training and prediction; 
determining a second optimal quantization step size according to a distribution of the first output data, wherein the step of determining the second optimal quantization step size comprises: 
calculating a mean and a variance of the distribution of the first output data; 
calculating a second quantization parameter according to the mean and variance of the distribution of the first output data; and 
determining the second optimal quantization step size according to the second quantization parameter; 
performing the fixed-point processing to the first output data according to the second optimal quantization step size to generate second data; and 
inputting the second data to a second layer of the convolutional neural network; 
wherein before performing the fixed-point processing to the first output data according to the second optimal quantization step size, the first output data is output to a rectified linear (ReLU) layer; 
wherein the ReLU layer is implemented by using a Signoid function or a Tanh function;
wherein determining the first/second optimal quantization step size further comprises:
determining a fixed-point format of the data to be quantized according to the first/second optimal quantization step size, wherein the fixed-point format includes a number of bits for a sign part, a number of bits for an integer part and a number of bits for a fraction part;
wherein the number of bits for an integer part is m, the number of bits for a fraction part is n, wherein m and n are expressed as:
            
                m
                =
                
                    
                        l
                        o
                        g
                    
                    
                        2
                    
                
                 
                
                    
                         
                        
                            
                                M
                                -
                                1
                            
                        
                        *
                        
                            
                                ∆
                            
                            
                                2
                            
                        
                    
                
                ,
            
        
            
                n
                =
                
                    
                        -
                        l
                        o
                        g
                    
                    
                        2
                    
                
                 
                
                    
                         
                        ∆
                    
                
                ,
            
        
where M is a quantization level and A is the first/second optimal quantization step size.  

Step 2A Prong One Analysis: The limitations of determining a first optimal quantization step size comprising calculating mean and variance, calculating a first quantization parameter, and determining optimal step size, performing fixed-point processing, inputting the data to the convolutional neural network, determining a second optimal quantization step size comprising calculating a mean and a variance, calculating a second quantization parameter, and determining the second optimal quantization step size, performing the fixed-point processing, implementing a reLU layer using a Signoid function or Tanh function, and wherein the step of determining the first/second optimal quantization step size further comprises determining a fixed-point format of the data to be quantized according to the first/second optimal quantization step size, wherein the fixed-point format includes a number of bits for a sign part, a number of bits for an integer part and a number of bits for a fraction part; wherein the number of bits for an integer part is m, the number of bits for a fraction part is n, wherein m and n are expressed as:             
                m
                =
                
                    
                        l
                        o
                        g
                    
                    
                        2
                    
                
                 
                
                    
                         
                        
                            
                                M
                                -
                                1
                            
                        
                        *
                        
                            
                                ∆
                            
                            
                                2
                            
                        
                    
                
                ,
            
                     
                n
                =
                
                    
                        -
                        l
                        o
                        g
                    
                    
                        2
                    
                
                 
                
                    
                         
                        ∆
                    
                
                ,
            
         where M is a quantization level and A is the first/second optimal quantization step size, given the broadest reasonable interpretation, cover the abstract idea of a mathematical concept, but for the recitation of generic computer components (i.e. processor, computer readable storage media). Any limitations not identified above as part of the abstract idea(s) are deemed “additional elements,” and will be discussed in further detail below.
Step 2A Prong Two Analysis:  The claim does not recite additional elements that would integrate the judicial exception into a practical application.  The additional elements of a convolutional neural network is recited at a high level of generality as to be a black box, and thus merely indicates a technological environment in which to apply a judicial exception (see MPEP §2106.05(h)).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional elements of a convolutional neural network is recited at a high level of generality as to be a black box, and thus merely indicates a technological environment in which to apply a judicial exception (see MPEP §2106.05(h)).  Accordingly, the additional elements are not sufficient to amount to significantly more than the judicial exception. Claim 12 is not patent eligible.	

Regarding Dependent Claims 13-20,
Step 2A Prong One Analysis: Dependent Claims 13-20 include other limitations.  For example, Claim 13 recites wherein the data format is a floating-point format and fixed-point format, Claim 14 wherein the first and second optimization step sizes are different, Claim 16 recites wherein the first input data comprises image data, weight data and/or first bias data, Claim 17 recites fixed-point processing using a non-uniform quantization method, and Claim 20 recites additional steps for determining fixed-point format and performing the fixed-point processing. However, these limitations only serve to further limit the abstract idea, and hence are nonetheless directed towards fundamentally the same abstract idea as independent Claim 12.
Step 2A Prong Two Analysis:  Dependent Claims 13-20 are not integrated into a practical application.  Dependent Claims 15, 18, and 19 contain additional elements. Claim 15 recites wherein the first layer and the second layer are convolutional layers of the convolutional neural network, Claim 18 recites outputting to a reLU layer and/or pooling layer, and Claim 19 recites wherein the determination is performed offline.  However, these additional elements merely indicates a technological environment in which to apply a judicial exception (see MPEP §2106.05(h)).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Step 2B Analysis: Dependent Claims 13-20 do not include additional elements that are sufficient to amount to "significantly more" than the judicial exception.  As discussed with respect to Step 2A Prong Two, the additional elements in Claims 15, 18, and 19 amount to no more than indicating a technological environment in which to apply a judicial exception (see MPEP §2106.05(h)).  Accordingly, the additional elements are not sufficient to amount to significantly more than the judicial exception. Claims 13-20 are not patent eligible.	

Regarding Independent Claims 21,
	Claim 21 recites:
A computation method implemented in a convolutional neural network of an electronic computing device, comprising: 
receiving original data; 
determining a first optimal quantization step size according to a distribution of the original data, wherein the step of determining the first optimal quantization step size comprises: calculating a mean and a variance of the distribution of the original data; calculating a first quantization parameter according to the mean and variance of the distribution of the original data and an adjustment function; and iteratively determining the first optimal quantization step size according to the first quantization parameter and a quantization error function; 
performing fixed-point processing to the original data according to the first optimal quantization step size to generate first data; 
inputting the first data to a first layer of the convolutional neural network to generate first output data, wherein the first data includes first weight data, which represents connection strengths between neurons and are activated during training and prediction; 
determining a second optimal quantization step size according to a distribution of the first output data, wherein the step of determining the second optimal quantization step size comprises: calculating a mean and a variance of the distribution of the first output data; calculating a second quantization parameter according to the mean and variance of the distribution of the first output data and the adjustment function; and iteratively determining the second optimal quantization step size according to the second quantization parameter and the quantization error function; 
performing the fixed-point processing to the first output data according to the second optimal quantization step size to generate second data; and 
inputting the second data to a second layer of the convolutional neural network
wherein the step of determining the first/second optimal quantization step size further comprises:
determining a fixed-point format of the data to be quantized according to the first/second optimal quantization step size, wherein the fixed-point format includes a number of bits for a sign part, a number of bits for an integer part and a number of bits for a fraction part;
wherein the number of bits for an integer part is m, the number of bits for a fraction part is n, wherein m and n are expressed as:
            
                m
                =
                
                    
                        l
                        o
                        g
                    
                    
                        2
                    
                
                 
                
                    
                         
                        
                            
                                M
                                -
                                1
                            
                        
                        *
                        
                            
                                ∆
                            
                            
                                2
                            
                        
                    
                
                ,
            
        
            
                n
                =
                
                    
                        -
                        l
                        o
                        g
                    
                    
                        2
                    
                
                 
                
                    
                         
                        ∆
                    
                
                ,
            
        
where M is a quantization level and A is the first/second optimal quantization step size.  

Step 2A Prong One Analysis: The limitations of determining a first optimal quantization step size comprising calculating mean and variance, calculating a first quantization parameter, and determining optimal step size, performing fixed-point processing, inputting the data to the convolutional neural network, determining a second optimal quantization step size comprising calculating a mean and a variance, calculating a second quantization parameter, determining the second optimal quantization step size, performing the fixed-point processing, and wherein the step of determining the first/second optimal quantization step size further comprises determining a fixed-point format of the data to be quantized according to the first/second optimal quantization step size, wherein the fixed-point format includes a number of bits for a sign part, a number of bits for an integer part and a number of bits for a fraction part; wherein the number of bits for an integer part is m, the number of bits for a fraction part is n, wherein m and n are expressed as:             
                m
                =
                
                    
                        l
                        o
                        g
                    
                    
                        2
                    
                
                 
                
                    
                         
                        
                            
                                M
                                -
                                1
                            
                        
                        *
                        
                            
                                ∆
                            
                            
                                2
                            
                        
                    
                
                ,
            
                     
                n
                =
                
                    
                        -
                        l
                        o
                        g
                    
                    
                        2
                    
                
                 
                
                    
                         
                        ∆
                    
                
                ,
            
         where M is a quantization level and A is the first/second optimal quantization step size, given the broadest reasonable interpretation, cover the abstract idea of a mathematical concept. Any limitations not identified above as part of the abstract idea(s) are deemed “additional elements,” and will be discussed in further detail below.
Step 2A Prong Two Analysis:  The claim does not recite additional elements that would integrate the judicial exception into a practical application.  The additional elements of a convolutional neural network is recited at a high level of generality as to be a black box, and thus merely indicates a technological environment in which to apply a judicial exception (see MPEP §2106.05(h)).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional elements of a convolutional neural network is recited at a high level of generality as to be a black box, and thus merely indicates a technological environment in which to apply a judicial exception (see MPEP §2106.05(h)).  Accordingly, the additional elements are not sufficient to amount to significantly more than the judicial exception. Claim 21 is not patent eligible.	

Regarding Independent Claims 22,
	Claim 22 recites:
A computation device implemented in a convolutional neural network of an electronic computing device, comprising: 
one or more processors; and 
one or more computer storage media for storing one or more computer-readable instructions, wherein the processor is configured to drive the computer storage media to execute the following tasks: 
receiving original data; 
determining a first optimal quantization step size according to a distribution of the original data, wherein the step of determining the first optimal quantization step size comprises: 
calculating a mean and a variance of the distribution of the original data; 
calculating a first quantization parameter according to the mean and variance of the distribution of the original data and an adjustment function; and 
iteratively determining the first optimal quantization step size according to the first quantization parameter and a quantization error function; 
performing fixed-point processing to the original data according to the first optimal quantization step size to generate first data; 
inputting the first data to a first layer of the convolutional neural network to generate first output data, wherein the first data includes first weight data, which represents connection strengths between neurons and are activated during training and prediction; 
determining a second optimal quantization step size according to a distribution of the first output data, wherein the step of determining the second optimal quantization step size comprises: 
calculating a mean and a variance of the distribution of the first output data; 
calculating a second quantization parameter according to the mean and variance of the distribution of the first output data and the adjustment function; and 
iteratively determining the second optimal quantization step size according to the second quantization parameter and the quantization error function; 
performing the fixed-point processing to the first output data according to the second optimal quantization step size to generate second data; and 
inputting the second data to a second layer of the convolutional neural network
wherein determining the first/second optimal quantization step size further comprises:
determining a fixed-point format of the data to be quantized according to the first/second optimal quantization step size, wherein the fixed-point format includes a number of bits for a sign part, a number of bits for an integer part and a number of bits for a fraction part;
wherein the number of bits for an integer part is m, the number of bits for a fraction part is n, wherein m and n are expressed as:
            
                m
                =
                
                    
                        l
                        o
                        g
                    
                    
                        2
                    
                
                 
                
                    
                         
                        
                            
                                M
                                -
                                1
                            
                        
                        *
                        
                            
                                ∆
                            
                            
                                2
                            
                        
                    
                
                ,
            
        
            
                n
                =
                
                    
                        -
                        l
                        o
                        g
                    
                    
                        2
                    
                
                 
                
                    
                         
                        ∆
                    
                
                ,
            
        
where M is a quantization level and A is the first/second optimal quantization step size.

Step 2A Prong One Analysis: The limitations of determining a first optimal quantization step size comprising calculating mean and variance, calculating a first quantization parameter, and determining optimal step size, performing fixed-point processing, inputting the data to the convolutional neural network, determining a second optimal quantization step size comprising calculating a mean and a variance, calculating a second quantization parameter, and determining the second optimal quantization step size, performing the fixed-point processing, and wherein determining the quantization step size further comprises determining a fixed-point format  using a number of bits based on a formula, given the broadest reasonable interpretation, cover the abstract idea of a mathematical concept, but for the recitation of generic computer components (i.e. processor, computer readable storage media). Any limitations not identified above as part of the abstract idea(s) are deemed “additional elements,” and will be discussed in further detail below.
Step 2A Prong Two Analysis:  The claim does not recite additional elements that would integrate the judicial exception into a practical application.  The additional elements of a convolutional neural network is recited at a high level of generality as to be a black box, and thus merely indicates a technological environment in which to apply a judicial exception (see MPEP §2106.05(h)).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional elements of a convolutional neural network is recited at a high level of generality as to be a black box, and thus merely indicates a technological environment in which to apply a judicial exception (see MPEP §2106.05(h)).  Accordingly, the additional elements are not sufficient to amount to significantly more than the judicial exception. Claim 22 is not patent eligible.	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES C KUO whose telephone number is (571)270-7477.  The examiner can normally be reached on M-F: 9:00 a.m. - 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571) 272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHARLES C KUO/Examiner, Art Unit 2126 
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126